ORDER
Petitioner has filed a petition with this Court seeking a writ of mandamus to compel the clerk of the circuit court to *77accept a document for filing. This document, which was issued by the Superior Court of the District of Columbia, allows a “judgment” issued by “Our One Supreme Court, Common Law Venue, Original and Exclusive Jurisdiction” in Franklin, North Carolina, to be filed as a foreign judgment in the District of Columbia, and indicates that the judgment of “Our One Supreme Court” is entitled to the same force and effect as a judgment issued in the District of Columbia. Petitioner argues that this State must accept this document for filing under the full faith and credit clause of the United States Constitution. U.S. CONST, art. IV, § 1.
On October 6, 1997, the Superior Court of the District of Columbia issued an order vacating the filing of the judgment of “Our One Supreme Court” nunc pro tunc to the date of its filing with that court. The Superior Court found that the judgment of “Our One Supreme Court” is not entitled to full faith and credit under either the Constitution of the United States or the law of the District of Columbia.1 This renders petitioner’s request for a writ of mandamus moot and the petition is denied.
IT IS SO ORDERED.
/a/ Ernest A. Finney, Jr., C.J.
/a/ Jean H. Toal, J.
/a/ James E. Moore, J.
/s/ John H. Waller, Jr„ J.
/s/ E.C. Burnett, III, J.

. "Our One Supreme Court" is a body established by persons who are apparently dissatisfied with the legitimate judicial systems in this country. These persons believe that they have the authority to create their own courts.
This view is, of course, preposterous since a court can only be created by the sovereign power of a state or the federal government. 21 C.J.S. Courts § 93 (1990). Accordingly, the actions and judgments of "Our One Supreme Court" and other similar bodies are a complete and utter nullity, and have no force or effect. In light of this, this Court has previously directed the clerks of court in this State not to accept any judgments or other documents which have been issued by "Our One Supreme Court.” We take this opportunity to reemphasize this point.